Citation Nr: 0527456	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  97-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased (initial) rating for chronic 
sinusitis, now rated 10 percent disabling.

3.  Entitlement to an increased (initial) rating for 
residuals of lumbar spine injury, now rated 40 percent 
disabling.

4.  Entitlement to an increased (initial) rating for 
residuals of a left distal clavicle fracture, now rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to March 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Cleveland, 
Ohio, that denied service connection for hearing loss and 
chronic sinusitis; in that decision, the RO also awarded 
service connection and separate 0 percent ratings for a left 
shoulder disability (residuals of a fracture of the distal 
potion of the left clavicle) and for a lumbar spine 
disability (residuals of an injury to the lumbar spine).  The 
veteran disagreed with the denials of service connection and 
with the ratings assigned to the left shoulder and lumbar 
spine disabilities.  The RO increased the ratings to 10 
percent each for the left shoulder and lumbar spine 
disabilities in a November 1996 decision.  The Board remanded 
all the claims in August 1998.  

In March 2001, the RO increased the ratings to 20 percent 
each for the left shoulder and lumbar spine disabilities.  
The veteran testified at a hearing before the undersigned in 
February 2003.  In August 2003, the Board remanded the claims 
for additional development.  In December 2003, the RO awarded 
a temporary 100 rating from September 29, 2003, through 
November 30, 2003, based on treatment requiring 
convalescence.  See 38 C.F.R. § 4.30 (2004).  In February 
2005, the RO increased the rating for the lumbar spine 
disability to 40 percent.  The RO also awarded a temporary 
100 percent rating under the provisions of 38 C.F.R. § 4.30 
for the period from September 13, 2004, through December 31, 
2004, based on surgery.

The Board notes that in its August 2003 remand, it also, in 
effect, dismissed two claims that the veteran had withdrawn:  
a claim for service connection for influenza and a claim for 
an increased rating for bilateral tinnitus.  

The Board also notes that in its August 2003 remand, it had 
referred a claim for an increased rating for service-
connected post-traumatic stress disorder (PTSD), now rated 30 
percent) to the RO for consideration in the first instance, 
as appropriate.  To date, there has been no action on this 
claim.  The Board reminds the RO that it must consider this 
claim in the first instance without further delay, as 
appropriate.  

The Board also notes that the veteran has alleged that he is 
unemployable because of service-connected disabilities.  
Currently, he receives a 70 percent rating based on his 
service-connected disabilities, and one of those disabilities 
is individually rated as 40 percent disabling.  See 38 C.F.R. 
§ 4.16(a) (2004).  VA must give a sympathetic reading to a 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); see 
also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The veteran's pleadings have therefore raised a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities under 38 C.F.R. § 4.16 
(i.e., a TDIU rating claim).  The Board refers this inferred 
claim to the RO for its consideration, as appropriate, in the 
first instance. 

The claim for an increased (initial) rating for chronic 
sinusitis, now rated 10 percent disabling, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.





FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence necessary for disposition of the 
claims has been obtained.

2.  Bilateral hearing loss that would constitute a disability 
for VA purposes is not shown.

3.  From March 29, 1996, to September 17, 1996, the veteran's 
lumbar spine disability showed slight limitation of lumbar 
spine motion.

4.  From September 17, 1996, to September 29, 2003; and from 
December 1, 2003, to September 13, 2004, the veteran's lumbar 
spine disability resulted in moderate limitation of lumbar 
spine motion.

5.  As of January 1, 2005, the veteran's lumbar spine 
disability involves disc herniation, but without neurologic 
deficit; he has shown progressive deterioration, with motion 
severely limited by pain and lumbar spine flexion now limited 
to less than 30 degrees with pain.  He has undergone several 
lumbar spine procedures, including intradiscal electrotherapy 
and lumbar spine fusion surgery.

6.  From March 29, 1996, to September 17, 1996, the veteran's 
left shoulder disability resulted in a condition most nearly 
approximating malunion of the clavicle or scapula.

7.  As of September 17, 1996, the veteran's left shoulder 
disability has resulted in limitation of motion to shoulder 
level or midway between side and should level, but has not 
resulted in limitation to within 25 degrees from the side..



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during the veteran's active service, did not 
manifest within one year following the veteran's separation 
from service, and is not show to be related to the veteran's 
service or to constitute a disability for VA purposes.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2004).

2.  The criteria for increased ratings for a lumbar spine 
disability have not been met during any period since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 
(2001); 38 C.F.R. § 4.71a, DCs 5292, 5295 (2002); 38 C.F.R. 
§ 4.71a, DCs 5237, 5243 (2004).

3.  The criteria for an increased rating for a left shoulder 
disability have not been met during any period since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DCs 5201, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board considers whether VA has satisfied all 
duties to notify and assist the veteran.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2004).

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decisions pre-dated the 
November 9, 2000, effective date of the relevant notice and 
assistance requirements.  However, the notices regarding the 
veteran's claims informed him of the bases for the relevant 
decisions, what types of evidence would be needed, and how 
the evidence would be secured.  Any defect with regard to the 
timing of the notice to the veteran was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Specifically, the RO sent the veteran correspondence in March 
2001 and May 2004; a statement of the case in May 1997; and 
supplemental statements of the case in March 2001 and 
February 2005.  The Board also provided the veteran with 
several memoranda regarding his types of claims at his 
February 2003 hearing.  The correspondence and adjudicative 
documents also discussed specific evidence and the particular 
legal requirements applicable to the veteran's claims.  Taken 
together, these documents discussed specific evidence, the 
particular legal requirements applicable to the veteran's 
claims, the evidence considered, and the pertinent laws and 
regulations (including 38 U.S.C.A. §§ 5103 & 5107 and 
38 C.F.R. § 3.159), and the reasons for the RO's decisions.  
There was no harm to the veteran; VA made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  Thus, 
the VA has satisfied its "duty to notify" the veteran.

In addition, the record includes all relevant evidence 
necessary for purposes of reviewing this appeal, including 
several examinations.  

In conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Board now turns to the merits of the claims.

Service connection for bilateral hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  "[A] veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss, manifest 
themselves to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

Audiograms from the veteran's active service do not reflect 
any hearing loss within the parameters of 38 C.F.R. § 3.385.  
For instance, in October 1995, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
20
15
10
5
0

Moreover, there is no additional post-service evidence of any 
hearing loss within the parameters of 38 C.F.R. § 3.385, even 
to the present day.  

On VA examination in June 1996, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
15
LEFT
25
20
25
15
20

The averages were 18 in the right ear and 20 in the left ear.  
Speech recognition ability was 100 percent in the right ear 
and 96 percent in the left ear.  The diagnosis was normal 
hearing, bilaterally.

On VA examination in May 2000, the veteran reported noise 
exposure on the flight deck of a carrier during service; he 
stated that he wore ear muffs.  He also reported post-service 
occupational noise exposure; in his current job as a truck 
driver, he could not wear hearing protection.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
20
15
15
10
15

The averages were 15 in the right ear and 14 in the left ear.  
Speech recognition ability was 94 percent in the right ear 
and 96 percent in the left ear.  The diagnosis was hearing 
within normal limits, bilaterally.  

The veteran testified before the Board in February 2003 that 
he was exposed to noise on board the carrier USS Roosevelt; 
he stated that it was noisy even in the berthing compartment 
because it was underneath the catapults.  

On VA examination in December 2004, the veteran described 
noise exposure on the flight deck during service; he denied 
any occupational or recreational noise exposure.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
20
LEFT
20
15
15
5
15

The averages were 16 in the right ear and 13 in the left ear.  
Speech recognition ability was 100 percent in the right ear 
and 96 percent in the left ear.

Thus, none of the hearing tests comports with the bare 
minimum requirements of 38 C.F.R. § 3.385.  Consequently, 
there is no evidence that the veteran has a hearing loss 
disability that is cognizable for VA disability compensation 
purposes.  

The weight of the evidence shows that the veteran does not 
currently have a hearing loss disability for VA purposes.  As 
the preponderance of the evidence is against this claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Claims for increased (initial) ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2004).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran timely appealed the ratings initially assigned on 
the original grants of service connection for the lumbar 
spine disability and for the left shoulder disability.  Thus, 
the Board must consider entitlement to "staged ratings" for 
different degrees of disability since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

1.  Lumbar spine disability

The veteran's lumbar spine disability has been rated as 
follows:  10 percent from March 29, 1996; 20 percent from 
September 17, 1996; 100 percent from September 29, 2003, 
under 38 C.F.R. § 4.30; 20 percent from December 1, 2003; 100 
percent from September 13, 2004, again under 38 C.F.R. 
§ 4.30; and 40 percent from January 1, 2005.

The regulations for rating spinal disabilities were revised 
twice during the pendency of this appeal:  effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The Board can apply the amended rating criteria 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg.  33422(2000); 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).
 
The RO has considered and notified the veteran of all 
versions of the relevant criteria.  The Board's following 
decision results in no prejudice to the veteran in terms of 
lack of notice of the regulatory revisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board has evaluated the veteran's lumbar spine disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2004).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of lumbar spine motion, a 20 
percent rating was warranted for moderate limitation of 
motion of the lumbar spine, and a 40 percent rating was 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a, DC 5292 (2002).
 
Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent rating was also warranted when only 
some of these symptoms are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 
(2002).

The RO has also considered the diagnostic criteria for 
intervertebral disc syndrome.  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild; and a 20 
percent rating when it was moderate, with recurrent attacks.  
A 40 percent rating was warranted for severe intervertebral 
disc syndrome, with recurring attacks with intermittent 
relief.  A 60 percent rating was warranted when the 
intervertebral disc syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).
 
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include DC 5237 (lumbosacral or cervical strain) and DC 5243 
(intervertebral disc syndrome).  The Board has also 
considered the criteria for intervertebral disc syndrome (DC 
5243), effective September 23, 2002, which permit evaluation 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5243 
(2004).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).  
See also 38 C.F.R. § 4.71a, Plate V (2004).
 
In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).
 
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
 
Under the recent revisions, intervertebral disc syndrome can 
also be rated, alternatively, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this formula, a 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks in the past 
year.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks in the past year.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks in the past year.  38 C.F.R. § 4.71a, 
DC 5243, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (2004).  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed rest prescribed by 
a physician and treatment by a physician.  Id., Note (1) 
(emphasis added).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  Diagnostic codes based 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded."  Schafrath, 1 Vet. App. at 592.

The veteran sustained an injury to his back and left shoulder 
in service as a result of a motorcycle accident.

On VA examination in June 1996, the veteran walked well and 
could move all extremities without weakness.  He reported 
episodes where his back would go out, as well as catching, 
stiffness, and severe pain, but without radicular pain.  He 
was not wearing a brace.  Sitting and prolonged standing 
aggravated the problem.  On examination, he walked without 
difficulty.  He had lumbosacral tenderness, but no muscle 
spasms.  He could forward flex 85 degrees, extend/bend/rotate 
30 degrees in either direction, rise onto his toes and heels, 
and squat.  No neurological involvement was noted.  An X-ray 
of the spine was normal.  The diagnosis was residual injury 
of the lumbar spine.  

On VA spine examination in September 1996, the veteran 
described progressive worsening of back pain with problems 
involving his left leg as well.  Activity worsened back pain.  
Examination revealed tenderness in the lumbar region over the 
spinous processes, as well as paraspinally in and around the 
upper lumbar area.  He had no sacral tenderness or thoracic 
spine tenderness.  He did not show evidence of gross 
deformity (such as scoliosis)  Actively, he had flexion to 
about 30 degrees, which he felt was limited by pain; he 
extended to about 5 degrees past neutral.  He had pain with 
rotation of the spine, and with lateral bending to the left 
and the right, and he as limited to 10 degrees without pain.  
Straight leg raising was negative.  The diagnosis was chronic 
low back pain.  

VA medical records from the mid- to late 1990s reflect 
ongoing complaints of chronic low back pain, generally 
diagnosed as mechanical low back pain.  There is a reference 
to arthritis.  In November 1996, he had good lumbar spine 
range of motion with L4 tenderness.  An X-ray was normal.  
Thus, while the September 1996 examination showed a greater 
degree of limitation of lumbar spine motion, the overall 
records showed good range of motion, but with the presence of 
constant pain (as opposed to specific pain on motion or on 
flare-ups).

A March 1997 X-ray showed very minimal degenerative changes 
of the L4-5 level without significant effect upon central 
canal and neural foramina.  

On VA spine examination in May 2000, the veteran described 
chronic back pain since the in-service injury, with soreness, 
aching, and tenderness in the lumbar spine that sometimes 
radiated to the back of his legs.  No specific flare-ups were 
noted; the problem was chronic.  He also developed pain, 
stiffness, and fatigability.  Repetitive bending and lifting 
bothered him.  He was wearing a brace.  Examination revealed 
a slight spastic scoliotic pressure when standing.  He had 
muscular tenderness and soreness and muscular spasms around 
the lumbar spine.  He had pain with motion.  He could forward 
flex only to 60 degrees limited by pain, bend and rotate 25 
degrees limited by pain, and extend 25 degrees limited by 
pain. He could raise on his toes and his heels.  Straight leg 
raising was negative.  Neurologically, he was intact.  X-rays 
showed no significant bone pathology of the lumbosacral 
spine.  The diagnosis was residual of injury to the lumbar 
spine.

Epidural steroid injection in September 2000 appears to have 
provided only temporary relief.  

An August 2001 lumbar X-ray showed normal lordosis and 
vertebral body height.  Intervertebral spaces were adequate, 
and there was no evidence of spinal canal stenosis.  The 
pedicles and sacroiliac joint appeared normal.  After 
continuing complaints of severe lumbosacral pain, the veteran 
underwent MRI examination in August 2001, which showed mild 
degenerative disc disease with broad-based disc bulge at L4-5 
but no focal disc protrusion or spinal canal narrowing.  

The veteran was unable to tolerate an EMG study in March 
2002; it did not appear that he was a good candidate for 
surgery.  

The veteran testified before the Board in February 2003 that 
he had missed work three times (including in September 2001) 
for a few days because of back pain.  

An April 2003 MRI showed minimal broad-based disc bulge with 
central annular tear at L405 and small left posterolateral 
disc protrusion at L5-S1, causing mild narrowing of the left 
neural foramina.

Thereafter, the veteran complained of low back pain with 
bilateral lower extremity radiculopathy.  A September 2003 CT 
scan showed concordant pain and imagine evidence of an 
annular tear at the L4-5 disc and a positive discogram at L4-
5.  A September 2003 MRI revealed disc degeneration at the 
L4-L5 level.  On general examination that month, the 
veteran's range of motion was described as good to full with 
no pain.  But a VA doctor wrote in September 2003 that the 
veteran was disabled and that he needed to undergo 
intradiscal electrotherapy (IDET), which he did that very day 
in September 2003; the doctor noted that the veteran would 
require about three months of recovery and rehabilitation.  
Initially, he was slow to heal following the IDET.  But after 
several weeks, his pain decreased.  Indeed, in November 2003, 
he reported considerable increase in his activity, including 
walking for about one to two hours daily with increased range 
of motion.  His range of motion in fact was quite good, and 
he had no pain on straight leg raising or hyperextension of 
the back.  By December 2003, he stated that he was doing well 
and had returned to work.    

According to January 2004 treatment notes, he did well for 
about three months after the procedure; but at that point, he 
suffered recurrence of the original low back pain, forcing 
him to go to part-time work.  On examination in January 2004, 
he had limited range of motion with forward bending about 10 
degrees and hyperextension about 10 degrees.  Straight leg 
raising and other tests were negative.  He could forward flex 
about 10 degrees before onset of pain.  The veteran suspected 
that he had exacerbated the low back disability with over-
activity.  

In early 2004, after continuing to complain of "rather 
incapacitating" and almost constant back pain, the veteran 
received one epidural steroid injection.  Immediately after 
the injection, he reported a significant decrease in pain.

However, VA medical records from 2004 continue to reflect 
ongoing complaints of low back pain, tingling and numbness in 
both legs, and difficulty walking and standing.  An August 
2004 MRI showed a 4 millimeter disc herniation at L4-L5 
mildly indenting the thecal sac; there also was minimal disc 
bulging at L5-S1 without compression of neural structure.  

In September 2004, he underwent lumbar spine fusion surgery.

On VA joints examination in December 2004, the veteran walked 
into the examination room with a wide-based gait; he wore a 
rigid lumbar plastic brace, which he had worn since the 
September 2004 lumbar fusion surgery.  He stated that the 
lumbar spine fusion surgery had resulted in 75 percent 
benefit, but that he postoperatively developed radicular pain 
into the right leg.  He now complained of low back pain that 
was 7 out of 10 in intensity, with some radicular pain into 
the right buttock but no radicular pain into the left leg.  
Sitting for two hours, standing or walking for 20 minutes, 
any pushing or pulling, coughing, or lifting more than five 
pounds aggravated the low back pain to 9 out of 10 in 
intensity.  He reported painful, limited motion; he was now 
taking Tylenol with Codeine with mild benefit.  He also 
indicated that the back condition was stable without any 
flare-up.  He was steady in his gait.  He stated that his low 
back pain and rigid back brace prevented him from working; he 
could perform all daily activities, but he could not clean 
his apartment.

During the examination, he sat easily, but he needed 
assistance to sit up on the examination table.  While seated 
with his legs fully extended, he exhibited pain as he brought 
his fingertips to the level of his proximal tibia whereas he 
would normally be expected to be able to bring his fingertips 
to his toes without pain.  He avoided moving his spine as he 
maneuvered about the room.  He could walk on his heels and 
toes without evidence of muscle weakness.  Examination 
revealed a well-healed 4-inch long scar over the midline 
lumbar spine and a 2-inch scar over the left anterior mid-
abdomen; the scars were healed, without evidence of 
inflammation.  There was a loss of lumbar lordosis.  He 
forward flexed to 20 degrees, right and left being 10 
degrees, and he extended 5 degrees, but he complained of pain 
during the entire range of motion.  He declined to rotate his 
back, complaining of pain.  He had moderate muscle spasm and 
moderate to severe tenderness with percussion about the 
lumbar spine.  Deep tendon reflexes of the knees and ankles 
were equal.  He had normal straight leg raising to 90 degrees 
bilaterally.  There was no evidence of weakness of the 
flexors or extensors of the ankles.  Leg lengths were equal.  
He had 100 percent normal, pain-free range of motion of both 
hips.  He complained of increased back pain when flexing his 
hips to 90 degrees.  Sensation in both legs was normal.  Due 
to the recent surgery, the examiner did not attempt to 
perform repetitive activities.  There were nor lower 
extremity neurologic deficits, which demonstrated no muscle 
wasting, normal sensation, and normal deep tendon reflexes.  
His objective back complaints were consistent with his 
examination and history.

X-rays showed effusion from L4-L5 with surgical hardware.  
There was a loss of normal lumbar lordosis.  Other than the 
L4-L5 interspace, the disc spaces were well maintained, and 
there were no bony defects or fractures.  The diagnosis was 
status post lumbar spine disc excision and fusion at L4-L5 as 
treatment for herniated disc with persistent back pain and 
painful limited spine motion without neurologic deficit.  The 
examiner attributed the current condition to the veteran's 
service.  The L4-L5 disc space had shown abnormalities that 
had progressively worsened since service, with the slow 
progressive worsening resulting in the recent surgery  and 
which had left the spine in the present painful condition.  
The examiner summarized that the veteran's complaints were 
consistent with the examination.

The Board finds that a rating greater than 10 percent is not 
warranted for the period from March 29, 1996, to September 
17, 1996.  During that period, the veteran's lumbar spine 
disability showed slight limitation of lumbar spine motion.  
The June 1996 VA examination showed flexion of 85 degrees and 
lateral bending, rotation, and extension of 30 degrees.  X-
rays were normal.  No neurological involvement was shown.  
The Board finds that moderate limitation of lumbar spine 
motion was not shown in this period.  No neurological 
involvement was shown, so consideration of the rating 
criteria for intervertebral disc syndrome in that period is 
not appropriate.  The evidence did not show unilateral loss 
of lateral spine motion in the standing position or 
lumbosacral strain with spasm on extreme forward bending.  
Therefore, a rating greater than 10 percent is not warranted 
for that period.

The Board finds that a rating greater than 20 percent is not 
warranted for the period from September 17, 1996, to 
September 29, 2003; and from December 1, 2003, to September 
13, 2004.  During that time, the veteran's lumbar spine 
disability resulted in moderate limitation of lumbar spine 
motion.  While the September 1996 VA examination showed 
limitation of motion to 30 degrees of flexion and extension 
to 5 degrees, the contemporary VA treatment records show a 
better range of motion.  Therefore, the Board finds that 
severe limitation of motion during the periods in question 
was not shown, despite the limited findings at the September 
1996 examination.   In fact, his range of lumbar spine motion 
at the May 2000 examination showed 60 degrees of flexion, and 
25 degrees of extension, rotation, and lateral bending.  
While a January 2004 treatment report shows limitation of 
lumbar motion to 10 degrees of flexion, this was felt to be 
due to an acute exacerbation of the spine disability.  He 
received an epidural steroid injection that resulted in 
improvement.

In August 2001, the evidence showed a disc bulge at L4-L5 and 
neurologic involvement.  Prior to that date, intervertebral 
disc syndrome was not shown.  However, during the two periods 
under consideration, the Board finds that the evidence does 
not show severe lumbosacral strain or severe intervertebral 
disc syndrome with recurring attacks with only intermittent 
relief.  Such would be need to be shown for the condition to 
warrant a rating greater than 20 percent.  The evidence shows 
a few missed days of work, most notably in September 2001, 
for back symptoms.  However, the condition would more 
properly be characterized as constituting moderate limitation 
of lumbar spine motion or moderate intervertebral disc 
syndrome with recurring attacks.

Furthermore, the Board finds that the evidence does not 
consistently show limitation of forward flexion of the lumbar 
spine to 30 degrees or less or any ankylosis.  While there 
are a few occasions where thoracolumbar spine flexion was 
limited, the overall weight of the evidence, to especially 
include the treatment records, shows that these were during 
exacerbations.  The evidence also does not show 
incapacitating episodes of more than four weeks duration 
during any year in the periods from September 17, 1996, to 
September 29, 2003; and from December 1, 2003, to September 
13, 2004.  (This does not include consideration of the period 
from September 29, 2003, to December 1, 2003, when a 100 
percent rating was in effect.  Some episodes of missed work 
due to the back disability are shown, but they did not amount 
to four or more weeks of incapacitating episodes with 
treatment by and bed rest prescribed by a physician.

As of January 1, 2005, the veteran's lumbar spine disability 
involves disc herniation, but without neurologic deficit; he 
has shown progressive deterioration, with motion severely 
limited by pain and lumbar spine flexion now limited to less 
than 30 degrees with pain.  He has undergone several lumbar 
spine procedures, including intradiscal electrotherapy and 
lumbar spine fusion surgery.

The evidence demonstrates that the veteran certainly has 
severe limitation of motion of his lumbar spine, as evidenced 
by the ineffective IDET procedure and the recent lumbar 
spinal fusion surgery.  However, the ranges of motion of the 
lumbar spine qualify for no more than a 40 percent rating, 
the highest available rating under the older rating criteria 
(DCs 5292 and 5295 (2002)) or the newer rating criteria (DC 
5237 (2004)) (based on severe limitation of lumbar spine 
motion or forward flexion of the thoracolumbar spine of 30 
degrees or less).  Under the old criteria for intervertebral 
disc syndrome, the 40 percent rating was the maximum rating 
warranted because there were no muscle spasms, neurologic 
findings, or sciatic neuropathy (DC 5293 (2001)).  Under the 
new criteria for intervertebral disc syndrome, the lumbar 
spine disability has not involved incapacitating episodes, 
defined as acute symptoms requiring bed rest prescribed a by 
a doctor lasting at least six weeks in the last year (DC 5243 
(2004)).  The Board is certainly sympathetic to the veteran's 
situation and the apparently progressive deterioration in the 
lumbar spine disability.  However, under the old and new 
rating criteria, this disability qualifies for no more than a 
40 percent rating.  Furthermore, neurologic or other 
residuals that might require a separate rating are not shown.

The weight of the evidence does not demonstrate that any 
increases in any of the ratings assigned since the effective 
date of service connection are warranted.  See Fenderson, 
supra.  As the preponderance of the evidence is against this 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board must deny this claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

2.  Left shoulder disability

The veteran's left shoulder disability has been rated as 
follows:  10 percent from March 29, 1996; and 20 percent from 
September 17, 1996.

The evidence indicates that the veteran is right-handed; 
therefore, the left shoulder is considered the "minor" 
extremity for the purposes of VA disability evaluations.

A 20 percent rating is warranted when motion of the "minor" 
arm is limited to shoulder level.  A 20 percent rating is 
also warranted when motion of the "minor" arm is limited to 
midway between the side and shoulder level.  A 40 percent 
rating is warranted when motion of the "minor" arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 
5201.

A 10 percent rating is warranted for impairment of the 
clavicle or scapula where there is malunion involving the 
"minor" arm.  A 10 percent rating is also warranted for 
clavicle or scapula impairment when there is nonunion without 
loose movement.  A 20 percent rating is warranted for 
clavicle or scapula impairment when there is nonunion with 
loose movement.  A 20 percent rating is also warranted for 
clavicle or scapula impairment when there is dislocation.  
38 C.F.R. § 4.71a, DC 5203.      

There is no ankylosis of scapulohumeral articulation; thus, 
38 C.F.R. § 4.71a, DC 5200 (2004) does not apply.  Similarly, 
absent impairment of the humerus, 38 C.F.R. § 4.71a, DC 5202 
(2004) does not apply.

On VA examination in June 1996, the veteran described some 
shoulder pain, with aching and stiffness, a little swelling 
and deformity, and some tenderness.  Heavy overhead work and 
heavy pushing and pulling aggravated the problem.  
Examination showed some swelling and deformity of the feed 
joint.  He had limited tenderness and soreness over the 
acromioclavicular joint, but no deformity was noted there.  
He had excellent full range of motion in the shoulder, 
without evidence of atrophy, weakness, or instability.  
Diagnosis was residual injury, left shoulder.  

On VA spine examination in September 1996, the veteran 
described left shoulder pain, affected by activity and 
overhead activities; he stated that he could not raise his 
hand over his shoulder level without pain.  Examination 
revealed restricted range of motion of the left shoulder 
secondary to pain.  He could actively flex the shoulder to 
about 90 degrees without pain; he could abduct to about 90 
degrees without pain.  He could extend to about 40 degrees, 
and he could touch his finger to the sacral level, behind his 
back for external rotation.  Range of motion was limited by 
pain, as noted.  Pain was also elicited when passively 
attempting to increase range of motion past 90 degrees in 
flexion and abduction.  He also had some mild 
acromioclavicular joint tenderness to palpation and 
tenderness along the clavicular, pectoralis muscle groups at 
the left shoulder girdle.  Neurologically, he was intact, 
with good motor strength and no evidence of muscle wasting.  
Left upper extremity sensory examination was grossly normal 
to touch.  The diagnosis was left shoulder pain of unknown 
etiology, muscular strain.  

VA medical records from the mid- to late 1990s reflect 
developing pain and stiffness in the shoulders.

On VA joints examination in May 2000, the veteran reported 
pain, soreness, and tenderness when working, especially on 
pushing, pulling, and overhead-type work.  He also described 
aching and discomfort around the acromioclavicular joint and 
the top of his shoulder.  He now performed very light work, 
which was unaffected by the left shoulder disability.  He 
denied any flare-ups, noting that the problems was chronic.  
Examination revealed some tenderness and soreness of the 
distal left clavicle and over the left acromioclavicular 
joint.  No deformity was present. There was no tenderness or 
soreness in the riding part of the shoulder joint.  He had 
definite pain with motion.  Actively, he could only abduct 
and flex 90 degrees limited by pain; he could internally and 
externally rotate 75 degrees limited by pain.  Passively, he 
could only abduct to flexion about 120 degrees limited by 
pain and could only internally and externally rotate 75 
degrees limited by pain, without signs of instability.  He 
had good strength in his rotator cuff muscles.  X-rays showed 
no significant bone pathology of the left shoulder.  The 
diagnosis was residual fracture of the left distal clavicle.  

The veteran testified before the Board in February 2003 that 
he could not use his left arm due to pain and pressure.  

On VA joints examination in December 2004, the veteran 
described constant left distal clavicle pain that was 7 out 
of 10 in intensity; he indicated that the pain increased to 9 
out of 10 in intensity when he used his arm in an overhead 
position.  Pushing, pulling, and lifting did not affect the 
left shoulder pain.  He reported having full but occasionally 
painful range of motion of the left shoulder.  He denied any 
dislocation or subluxation episodes, swelling, or redness of 
the left shoulder.  He was now using Tylenol with Codeine for 
low back and left shoulder pain, with minimal benefit.  He 
also noted that the left shoulder condition was stable 
without flare-up.  He had last worked in 2004 as an apartment 
manager, and the left shoulder disability had impeded his 
ability to perform overhead-type work for long periods, such 
as painting.

On examination, the left shoulder appeared normal without 
muscle wasting.  Left shoulder abduction was 0-160 degrees; 
forward flexion was 0-63 degrees with a complaint of pain 
over the left distal clavicle when abducting and forward 
flexion through the arc of 90-160 degrees.  Internal and 
external rotation was to 90 degrees without pain.  He did not 
permit any further abduction or forward flexion past 160 
degrees without complaining of pain.  There was mild 
tenderness over the left distal clavicle.  There was no 
palpable click or instability.  No additional limitation of 
motion or of function was expected, as there was no flare-up 
or repetitive motion issue.  Objectively, he demonstrated 
painful limited motion of the left shoulder and mild 
tenderness over the left distal clavicle.  X-rays showed a 
well-healed fracture of the distal clavicle without any 
evidence of osteoarthritic changes of the acromioclavicular 
or glenohumeral joints; there was no osteoporosis about the 
left shoulder girdle.  There was no ankylosis or inflammatory 
arthritis.

The diagnosis was well-healed fracture of the left distal 
clavicle with complaints of pain and some limited motion.  
The examiner opined that the veteran's objective complaints 
and limited motion were not consistent with the type of 
injury sustained as shown on the X-rays.  The absence of 
concomitant osteoarthritis suggested that this normally 
simple fracture had healed properly, and one would not expect 
any persistent limited motion.  The examiner stated that it 
was conceivable that the veteran could have some mild pain 
after long use of the left shoulder in the fully abducted or 
forward flexed positions.

The Board finds that a rating greater than 10 percent is not 
warranted from March 29, 1996, to September 17, 1996.  The 
Board finds that the veteran's left shoulder disability 
resulted in a condition most nearly approximating malunion of 
the clavicle or scapula.  The evidence shows aching, 
stiffness, some tenderness, and some swelling.  He had full 
range of motion with atrophy, weakness, or instability, but 
complained of aggravation during overhead work or heavy 
pushing and pulling.  The Board finds that limitation of 
motion to shoulder level was not shown during this period.

As of September 17, 1996, the Board finds that a rating 
greater than 20 percent is not warranted.  The Board finds 
that the veteran's left shoulder disability has been limited 
to shoulder level or midway between side and should level, 
but has not been limited to within 25 degrees from the side.

The evidence indicates that the veteran initially exhibited 
good to full range of motion of the left shoulder early on, 
but later range of motion has been more limited by pain and 
activity.  However, such motion is not limited to 25 degrees 
from the side.  Thus, the evidence does not support an 
increase in the 20 percent rating for a left shoulder 
disability at any time since the original date of service 
connection.    

The weight of the evidence does not demonstrate that any 
increases in any of the ratings assigned since the effective 
date of service connection are warranted.  See Fenderson, 
supra.  As the preponderance of the evidence is against this 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board must deny this claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

An increase in the initial ratings for a lumbar spine 
disability is denied.

An increase in the initial ratings for a left shoulder 
disability is denied.


REMAND

One of the issues previously on appeal had been a claim for 
service connection for chronic sinusitis.  However, in 
February 2005, the RO awarded service connection and a 10 
percent rating for that disability.  The RO noted that the 
grant of service connection for these disabilities was a full 
grant of benefits.  

The issue of the disability rating is "downstream" from the 
issue of service connection, and thus a separate, 
jurisdiction-conferring notice of disagreement would be 
needed with regard to any question as to the disability 
ratings assigned to gastroenteritis and a deviated nasal 
septum.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  

In that regard, the veteran (in July 2005 correspondence from 
his representative) disagreed with the 10 percent rating 
assigned to his chronic sinusitis.  See 38 C.F.R. § 20.201 
(2004).  The Board must remand the case for appropriate 
action so that the veteran may have the opportunity to 
complete an appeal as to this issue, if he so desires.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2004); see 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, 
pursuant to 38 C.F.R. § 19.26 with 
regard to the February 2005 rating 
decision that assigned a 10 percent 
rating for chronic sinusitis.  Advise 
the veteran and his representative of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2004).  Inform the veteran 
that he must file a substantive appeal 
within the appropriate period of time in 
order to perfect his appeal of this 
issue.  Thereafter, return the case to 
the Board for its review only if an 
appeal is perfected.

2.  The Board also reminds the RO that 
the veteran has a raised a claim for a 
TDIU rating and that there is a pending, 
unadjudicated claim for an increased 
rating for PTSD.  These matters have 
been referred to the RO for its 
consideration in the first instance, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


